ACCEPTED
                                                                                        03-14-00713-CV
                                                                                               4482289
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   3/12/2015 4:48:23 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                No. 03-14-00713-CV

                  In The Court of Appeals 3rd COURTFILED IN
                                                        OF APPEALS
                                               AUSTIN, TEXAS
                For the Third Judicial District
                                            3/12/2015 4:48:23 PM
                                              JEFFREY D. KYLE
                        Austin, Texas               Clerk



 SUSAN COMBS, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS, AND
         GREG ABBOTT, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                           Appellants,
                                          v.
                        CGG VERITAS SERVICES (U.S.), INC.,
                                                Appellee.

                                On Appeal from the
                353rd Judicial District Court of Travis County, Texas

     APPELLANTS’ UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME


TO THE HONORABLE THIRD COURT OF APPEALS:

      In accordance with Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellants Susan Combs, Comptroller of Public Accounts of the State of Texas, and

Ken Paxton, Attorney General of the State of Texas, move for an extension of time to

file its brief. Appellees do not oppose motion.

                                               I.

      Appellants’ brief is currently due on March 16, 2015. Appellants seek a 30-day

extension, which would make its brief due on April 15, 2015. One previous extension

has been granted.
       First, Appellants are represented by new lead counsel in this Court. Appellants’

new counsel on appeal requires time to review the record and research the legal issues

prior to preparing and filing the petition for review.

       Second, Appellants’ new lead counsel has and will continue to have a significant

workload in other matters that will make it impossible to complete by the current

deadline a response to the petition that will be helpful to the Court. That workload

includes reviewing the record and

       •     drafting a motion to affirm in response to a statement of jurisdiction in

Evenewel v. Abbott, No. 14-940, in the U.S. Supreme Court, due April 6, and

       •     drafting a response to Appellants’ Emergency Motion for Stay Pending

Appeal, State of Texas v. United States, No. 15-40238, in the Fifth Circuit, due in 10 days

if not expedited.

                                                II.

       For each of these reasons, counsel for the Appellants requests additional time to

review the record on appeal and analyze the relevant law so as to provide the Court

with a thorough and helpful brief.




                                            2
                                         PRAYER

       Appellants respectfully requests that the Court grant it a 30-day extension of time

to file its brief, making that brief due on April 15, 2015.

                                        Respectfully submitted.

                                        KEN PAXTON
                                        Attorney General of Texas

                                        CHARLES E. ROY
                                        First Assistant Attorney General

                                        SCOTT A. KELLER
                                        Solicitor General


                                        /s/ April L. Farris
                                        APRIL L. FARRIS
                                        Assistant Solicitor General
                                        State Bar No. 24069702

                                        OFFICE OF THE ATTORNEY GENERAL
                                        P.O. Box 12548 (MC 059)
                                        Austin, Texas 78711-2548
                                        Tel.: (512) 936-2923
                                        Fax: (512) 474-2697
                                        april.farris@texasattorneygeneral.gov

                                        COUNSEL FOR APPELLANTS




                                             3
                          CERTIFICATE OF CONFERENCE

       I hereby certify that on March 11, 2015 I contacted counsel for Appellees.

Counsel does not oppose this motion.

                                               /s/ April L. Farris
                                               April L. Farris




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been

electronically filed and served via File&ServeXpress on March 12, 2015, to the

following:

       Amanda Taylor
       State Bar No. 24045921
       James F. Martens
       State Bar No. 13050720
       Lacy Leonard
       State Bar No. 24040561
       MARTENS TODD LEONARD & TAYLOR
       301 Congress Ave., Suite 1950
       Austin, Texas 78701
       Tel.: (512) 542-9898
       Fax: (512) 542-9899
       ataylor@textaxlaw.com
       jmartens@textaxlaw.com
       lleonard@textaxlaw.com

Counsel for Appellee

                                               /s/ April L. Farris
                                               April L. Farris




                                           4